Title: From James Madison to A. B. Due, 6 June 1803 (Abstract)
From: Madison, James
To: Due, A. B.


6 June 1803, Department of State. “The Secretary of State has received your letter of the 3rd. inst. [not found] with its enclosures. As the latter prove yourself and Messrs. Matry and Letailleur to be residents of the United States and not citizens, it is out of his power at present to grant the passports you request. If you have any other evidence to prove you to be citizens, you will be pleased to transmit it, and they will be issued on the receipt of it. The enclosures contained in your letter are herewith returned.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.; addressed to Due in Baltimore. Enclosures not found.



   
   At JM’s behest, Wagner instructed Robert Purviance on 14 June 1803 to issue passports “to A. B. Due, I. B. Letalleur and P. Martry, on their respectively producing … proof of their having resided about 13 Years in the United States and that the two first held commissions in the Militia of Ohio” (DNA: RG 59, DL, vol. 14).


